     Case 2:18-cv-00647-GMN-EJY Document 126 Filed 08/28/20 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                     ***
 4    ADRIAN JOHNSON,                                             Case No. 2:18-cv-00647-GMN-EJY
 5                   Plaintiff,
                                                                                ORDER
 6           v.
 7    SGT D. HOLMS, et al.,
 8                   Defendants.
 9

10           Before the Court is Plaintiff’s Motion for Appointment of Counsel (ECF No. 118). This is
11    Plaintiff’s sixth time filing such motion. Each of Plaintiff’s six motions make substantively the same
12    argument. Plaintiff’s Motion is denied for the reasons stated below. Plaintiff is further advised that
13    unless there is some substantial change in the facts pertaining to his case, and not to the conditions
14    of his present incarceration, no subsequently filed motion seeking appointment of counsel will be
15    considered by the Court.
16           As previously explained, on numerous occasions, the U.S. Court of Appeals for the Ninth
17    Circuit finds no constitutional right to the appointment of counsel in civil cases. Ivey v. Bd. of
18    Regents of Univ. of Alaska, 673 F.2d 266, 269 (9th Cir. 1982). The Ninth Circuit further holds that
19    when determining whether counsel should be appointed, the court has discretion to consider three
20    relevant factors: (1) the plaintiff’s financial resources; (2) the efforts made by the plaintiff to secure
21    counsel; (3) the meritoriousness of the plaintiff’s claim; and (4) the ability of the petitioner to
22    articulate his claims pro se in light of the complexity of the legal issues involved. Id.
23           Plaintiff argues that he should be appointed counsel because he is incarcerated, in a
24    segregated unit, has limited access to the law library and because he lacks the skills and education
25    to litigate this matter. Plaintiff further states that since his complaint was screened and some of his
26    claims survived, his claims are meritorious, and he is entitled to the assistance of counsel. ECF No.
27    118 at 7. Plaintiff made the similar argument in his prior motion seeking appointment of counsel.
28    ECF No. 60.
                                                         1
     Case 2:18-cv-00647-GMN-EJY Document 126 Filed 08/28/20 Page 2 of 2




 1            The Court does not dispute, as stated in Plaintiff’s current motion, that Plaintiff is indigent,

 2    in segregation, may have limited access to the law library, the library itself may have technical

 3    difficulties, that he is not a lawyer, and that he believes his claims have merit. However, none of

 4    these factors weigh in favor of using the limited resources available to the Court for appointment of

 5    pro bono counsel. The difficulties any pro se litigant would have do not establish exceptional

 6    circumstances. Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990) (explaining that prisoner

 7    litigants’ lack of a legal education does not constitute “exceptional circumstances”). As stated in

 8    Sands v. Lewis, 886 F.2d 1166, 1169 (9th Cir. 1989), “the Constitution does not require the

 9    elimination of all economic, intellectual, and technological barriers to litigation.” Moreover,

10    Plaintiff’s lack of legal knowledge and comprehension do not rise to the level of exceptional

11    circumstances. Zamaro v. Moonga, 656 F. App’x 297, 299 (9th Cir. 2016) (explaining that lack of

12    adequate knowledge of “complex legal and medical issues” is not an exceptional circumstance “in light

13    of the legal competence of most prisoners in similar situations.”).

14            Accordingly, IT IS HEREBY ORDERED that Plaintiff’s sixth Motion for Appointment of

15    Counsel (ECF No. 118) is DENIED.

16            IT IS FURTHER ORDERED that unless there is some substantial change in the facts

17    pertaining to or underlying the present claims brought by Plaintiff that are before the Court, the Court

18    will not entertain or consider any additional motions for appointment of counsel.

19

20            Dated this 28th day of August, 2020.

21

22
                                                      ELAYNA J. YOUCHAH
23                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                         2
